Citation Nr: 0335865	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please contact the appellant again 
and request that she complete and return 
a VA Form 21-4142 authorization to 
release medical records for the veteran's 
terminal medical treatment at Community 
Memorial Hospital, 855 S. Main St., 
Oconto Falls, Wisconsin 54154.  
Thereafter, if this form is appropriately 
completed and returned, undertake all 
necessary efforts to obtain the veteran's 
complete medical records from the 
Community Memorial Hospital, including 
any ambulance and emergency room reports, 
especially for treatment on and around 
February 28, 2000, the date of the 
veteran's death.

2.  If these records have not yet been 
obtained: Obtain the veteran's medical 
records from the VA Fox Valley Outpatient 
Clinic in Appleton, Wisconsin, for 
treatment for a heart condition during 
the period of January 1999 through 
February 2000.  Request complete clinical 
records including examination, and 
outpatient treatment records.

3.  After completing the development 
described in paragraphs 1 and 2, make 
arrangements to forward the claims file, 
along with all additional evidence 
obtained pursuant to the requests above, 
to a VA cardiovascular specialist to 
determine the etiology of the factors 
which led to or contributed to the 
veteran's death from an acute myocardial 
infarction.  The physician should provide 
an opinion as to the medical probability 
that the veteran's terminal disease 
process (the veteran's heart attack in 
February 2000) was attributable to his 
period of military service or to service-
connected disability, such as intercostal 
neuralgia of the chest.  The physician 
should note the veteran's service medical 
records which show:  

?	July 1952 observation for chest 
pain, with no disease found; 

?	June 1953 complaints of chest pain; 

?	October 1953 diagnosis of severe 
anxiety reaction, manifested by atypical 
chest pain; 

?	October 1953 diagnosis of inactive 
rheumatic valvulitis, with deformity of 
valve, mitral stenosis; 

?	February 1954 observation for 
anterior chest pain of seven months 
duration; and 
?	March 1954 diagnosis of psychogenic 
musculoskeletal reaction, manifested by 
pain in the hemithorax.  

The physician should note that the record 
contains the following notations in the 
veteran's post-service records: 

?	February 1955 VA diagnosis of 
rheumatic heart disease, mitral damage, 
precordial pain, cyanosis, dyspnea, and 
weakness on exertion; 

?	April 1955 VA diagnoses of 
intercostal neuralgia and no cardiac 
disease, and 

?	1997 VA findings of hypertension.  

The physician should also set forth the 
medical probabilities that any service-
related problem contributed to the 
veteran's death by accelerating the 
terminal process or otherwise making 
worse the terminal disease.  The 
rationale for all opinions offered by the 
physician should be set forth in detail. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


